             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                         4:16CR3030
    vs.
                                                    ORDER
ALAN J. OSTRANDER,
               Defendant.


    IT IS ORDERED that:

    1.    The Defendant's Unopposed Motion to Continue Revocation
          Hearing (filing 78) is granted.

    2.    Defendant Alan J. Ostrander’s violation of supervised release
          hearing is continued to March 15, 2019, at 1:30 p.m., before the
          undersigned United States District Judge, in Courtroom No. 1,
          Robert V. Denney United States Courthouse and Federal
          Building, 100 Centennial Mall North, Lincoln, Nebraska. The
          defendant shall be present at the hearing.

    Dated this 11th day of December, 2018.

                                       BY THE COURT:


                                       John M. Gerrard
                                       Chief United States District Judge
